Gray, C. J.
The court has no doubt that the case in which the indictment was found against the defendant was the same *226ease in which he had been bound over to answer to any indictment that might be found against him for the same offence; and that it is within the constitutional authority of the Legislature to enact, as it has done by the St. of 1874, c. 306, § 1, that a person accused of crime, who has once been released on bail or recognizance, and has forfeited the same and been surrendered by his sureties, shall not be allowed again to go at large in the same case on bail or recognizance, except by order of a judge of the court in which the charge was pending at the time of the default, and upon showing some reasonable excuse for the default or forfeiture. Commonwealth v. Whitney, 108 Mass. 5.

Petition dismissed.